Citation Nr: 1619118	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-07 645	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether termination of the $200.00 per month apportionment of the Veteran's disability compensation benefits on behalf of the Veteran's child was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1985 and from June 1991 to September 1992.  The appellant is his former spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2013, the appellant testified before a Decision Review Officer (DRO) at the Columbia RO.  A transcript of that hearing has been associated with the claims file.

In April 2016, the Board dismissed the appeal.  As discussed below, this dismissal is vacated, and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

This case involves a contested claim.  See 38 C.F.R. § 20.3(p).  The Board previously dismissed this claim in April 2016 on the basis that the appellant had submitted a March 2016 statement indicating her intent to withdraw her appeal.  A review of the record indicates that this withdrawal statement was not from the appellant, but rather from the Veteran.  The Veteran, who is a party to this contested claim but who did not initiate the appeal before the Board, cannot withdraw the appeal on the appellant's behalf.  See 38 C.F.R. § 20.204(a) (2015).  Accordingly, the appeal must remain active.

Therefore, the April 19, 2016, Board decision, addressing the issue of whether termination of the $200.00 per month apportionment of the Veteran's disability compensation benefits on behalf of the Veteran's child was proper, is vacated.


REMAND

The appellant was scheduled to testify at a Board videoconference hearing in March 2016.  In the April 2016 dismissal, the Board incorrectly determined that the appellant had withdrawn her request for a hearing.  As the prior dismissal has been vacated and the case has been reactivated, the matter should again be scheduled for a videoconference hearing.  The Board regrets the additional delay in this matter and requests that the AOJ schedule this hearing at the earliest available opportunity.

As this is a contested claim, both the appellant and the Veteran, and their representatives, if any, must be notified and afforded an opportunity to be present.  See 38 C.F.R. § 20.713.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant and Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify them and their representatives, if any, of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	

                        ____________________________________________
	M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals


